Citation Nr: 0500787	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
sinusitis from June 15, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma by which the RO granted service connection 
for sinusitis and assigned an initial 10 percent evaluation, 
effective from June 15, 2001.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected sinusitis, the 
issue has been framed as that listed on the front page of 
this decision.   See Fenderson v. West, 12 Vet. App. 119, 
125- 126 (1999).

This case has been advanced on the docket because of the 
veteran's age.  
38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

From June 15, 2001, the service-connected sinusitis has been 
manifested by discharge, headaches, and pain; the veteran has 
had several incapacitating episodes per year, but none that 
required prolonged antibiotic treatment; he has not 
experienced more than 6 episodes, incapacitating or not, of 
sinusitis per year.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for service-connected sinusitis from June 15, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6514 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson, supra.

The veteran's service-connected sinusitis disability has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

II.  Factual Background

In a June 1985 rating decision, the RO denied service 
connection for sinusitis.  The RO based their determination a 
March 1985 VA examination report, which was negative for 
clinical evidence of sinusitis.  Subsequently, when examined 
by VA in March 1987, the veteran was found to have had 
chronic sinusitis.  A July 1989 VA examination report showed 
that the veteran's nasal passage was mostly occluded with 
somewhat red and edematous membranes.  Evaluation of the 
right nasal passage was patent.  The nasal mucous was 
somewhat irritated, red, and edematous.  The examiner's 
impression was that the veteran had had numerous episodes of 
sinusitis which required antibiotic therapy.  When seen in a 
VA outpatient clinic in December 1994, an evaluation of his 
nose revealed inflamed turbinates and thick draining.  He had 
post-pharynx redness with post-nasal drainage.  The veteran 
was given antibiotics.  Diagnoses of bronchitis and upper 
respiratory infection were entered.  When the veteran 
returned to the VA clinic in December 1995, he reported 
having a productive cough that was brown to yellow and, at 
times, blood-tinged.  Assessment of chronic obstructive 
pulmonary disease and upper respiratory infection were 
recorded. 

When examined by VA in June 1995, the veteran complained of 
having recurrent sinusitis with pain and congestion, and 
rawness in his nasal passage.  An examination of the nose and 
sinuses, to include X-rays of the sinuses, was essentially 
unremarkable with the exception of septum deviation to the 
left and inflamed inferior meatus.  A diagnosis of naso-
sinusitis, chronic and recurrent, with deviated left septum 
was recorded.  

During an August 2001 examination conducted for VA 
compensation purposes, the veteran complained of sinusitis 
that caused allergic attacks, discomfort in the right 
forehead and cheeks.  He reported that he occasionally had 
headaches with the attacks, which occurred three to four 
times a week and lasted eight to twelve hours.  He related 
that the pain was distressing at times.  The veteran denied 
using oxygen.  He described his upper respiratory tract 
symptoms to include fever, productive cough, and yellowish 
nasal drainage.  In addition, the veteran stated that he 
occasionally had shortness of breath after he walked 
approximately five city blocks.  The veteran indicated that 
he had been prescribed Zithromax on several occasions and 
that he had been required by his physician to undergo 
treatment and bed rest several times in the past year.  The 
physician noted that the veteran's episodes of sinusitis 
lasted from one week to ten days and that they resolved with 
antibiotics.  There were positive signs of sinusitis, 
including yellowish nasal discharge, tenderness of the right 
maxillary sinus, and permanent discharge.  A diagnosis of 
chronic sinusitis was entered by the examiner.  The physician 
recommended that the veteran undergo a computed tomography 
scan of his sinuses.  

VA Form 119, Report of Contact, dated in November 2001, 
reflects that the RO contacted the veteran, who indicated 
that he had had severe incapacitating sinusitis attacks 
approximately six times a year. 

VA outpatient reports, dated from September 2003 to March 
2004, pertinently reflect that in September 1993, the veteran 
sought treatment for his chronic sinusitis, and that he used 
Flonase.  An assessment of chronic sinusitis was entered.  
The veteran was instructed to use Claritin on a daily basis.  
When the veteran returned to the clinic in December 2003, he 
reported that the Claritin was ineffective.  He was not 
prescribed any antibiotic treatment.  A March 2004 computed 
tomography (CT) scan of the veteran's head showed minor 
mucous membrane thickening of the posterior right maxillary 
sinus, small ostomy defects involving the medial walls of the 
maxillary sinuses, bilaterally, and a deviated nasal septum.  

On VA form 21-4138, Statement in Support of Claim, dated in 
June 2004, the veteran maintained that his sinusitis had 
increased over the previous year and was manifested by severe 
facial pain, fever, headaches, and congestion, which was 
preceded by or in conjunction with upper respiratory 
infections.  The veteran indicated that he was unable to 
recall or retrieve specific dates from his primary care 
provider or others to support his claim that his sinusitis 
required bed rest and antibiotics.  The veteran's wife 
maintained the veteran's sinusitis had increased over the 
previous years to the degree that he required bed rest.

III.  Analysis

After a review of the evidence of record, the Board finds 
that an initial evaluation greater than 10 percent for 
sinusitis is not warranted.  In support of this conclusion, 
the Board emphasizes that there is no clinical or other 
corroborating evidence that the veteran experiences at least 
3 incapacitating episodes of sinusitis per year which require 
prolonged antibiotic treatment, or more than six episodes of 
any kind per year that are characterized by headaches, pain, 
and purulent discharge, or crusting.  While the veteran and 
his spouse have maintained that he in fact experiences 
chronic sinusitis to the degree that it requires bed rest, 
this has not been supported by any medical evidence of 
record.  In addition, while the veteran has reported having 
sinus episodes that last a week to ten days and that are 
manifested by headaches, which occur three to four times a 
week and last eight to twelve hours, along with pain and 
yellowish nasal drainage, such episodes have not been 
documented by any physician, private or VA, to have been 
incapacitating or to have occurred as often as required to 
warrant an increased rating.  On the contrary, VA treatment 
reports, dated from September to December 2003, suggest that 
the veteran's episodes of sinusitis are not incapacitating 
and have not required antibiotic treatment lasting 4 to 6 
weeks.  Additionally, it does not appear that he has had any 
episodes more frequently than about every 4 months.  
Furthermore, a March 2004 CT scan revealed only minor mucous 
membrane thickening of the posterior right maxillary sinus.  
For these reasons, the service-connected chronic sinusitis is 
fully contemplated by the currently assigned 10 percent 
evaluation, and a higher evaluation is not warranted.  The 
preponderance of the evidence, which includes the absence of 
evidence showing recurring episodes, is against the veteran's 
claim.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded higher initial evaluations in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2004).  At 
present, however, the Board finds that a 10 evaluation from 
June 15, 2001 more nearly approximates the veteran's 
sinusitis.

In exceptional cases, a higher evaluation is available on an 
extraschedular basis.  In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's sinusitis.  The veteran does not 
allege, and the evidence does not establish, that his 
sinusitis causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluations).  The 
evidence does not suggest that the veteran's sinusitis 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the Board finds that the veteran's claim 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

IV.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in August 2001 and 
April 2004.  These letters apprised the veteran of the 
provisions under the VCAA and the implementing regulations, 
of the evidence needed to substantiate the claim on appeal, 
and the obligations of VA and the veteran with respect to 
producing that evidence.  Specifically, the April 2004 letter 
advised the veteran that VA must make reasonable efforts to 
assist him in getting evidence, including such things as 
reports or statement from doctors, hospitals, laboratories, 
medical facilities, mental health clinics, x-rays, physical 
therapy records, surgical reports, etc., which might help in 
deciding his claim for an initial evaluation in excess of 10 
percent for sinusitis.  The April 2004 letter advised the 
veteran that the RO would obtain any additional information 
or evidence he identified as pertinent to his claim, unless 
he opted to obtain them himself.  VA Forms 21-4142 and 21-
4138 were provided for his signature and return in order to 
authorize VA to obtain any identified private medical 
records.  The effect of this letter was to tell the veteran 
to submit any pertinent evidence in his possession and to 
inform him that VA would assist any obtaining any records not 
in his possession that he thought would be helpful in 
deciding his claim.  38 C.F.R. § 3.159(b)(1).  In fact, he 
was told to send VA any evidence as soon as possible.  In an 
April 2002 statement of the case and September 2004 
supplemental statement of the case, the RO again informed the 
veteran of the evidence that was necessary to substantiate 
his claim.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, in December 2003, the Board remanded the veteran's 
claim to the RO in order to provide him an opportunity to 
submit medical evidence reflecting the frequency of episodes 
and evidence showing that he had been prescribed prolonged 
antibiotic treatment for his sinusitis.  In a June 2004 
statement to the RO, the veteran indicated that he was unable 
to recall or retrieve specific dates from his primary care 
provider or other individuals which might substantiate his 
claim.  In addition, the veteran has been afforded several VA 
examinations.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  


ORDER

Entitlement to a higher initial schedular evaluation for 
sinusitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


